 
 


WARRANT


THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO
THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR
APPLICABLE STATE SECURITIES LAWS UNLESS SOLD PURSUANT TO AN EXEMPTION UNDER THE
SECURITIES ACT.
 


 
LIGHTING SCIENCE GROUP CORPORATION
   
Warrant To Purchase Common Stock
   
Warrant No.: ___
Number of Shares: ______
Issuance Date: September ___, 2006
     



THIS CERTIFIES THAT, for value received, _________ or registered assigns (the
“Holder”) is entitled to purchase from Lighting Science Group Corporation, a
Delaware corporation (the “Company”), at any time after the Issuance Date
(defined below) and before 11:59 p.m. Central time on the Expiration Date
(defined below) at $0.30 per share (the “Exercise Price”) ______ (______) fully
paid nonassessable shares of Common Stock (defined below) (the “Warrant
Shares”), all subject to adjustment and upon the terms and conditions provided
herein.
 
Section 1.  Definitions.
 
The following terms as used in this Warrant have the following meanings:
 
(a)  “Business Day” means any day other than Saturday, Sunday or any day on
which the Federal Reserve Bank of Dallas is closed.
 
(b)  “Common Stock” means (i) the Company’s common stock, $.001 par value per
share, and (ii) any capital stock into which the Common Stock is changed or any
capital stock resulting from a reclassification of the Common Stock.
 
(c)  “Exercise Price” is equal to $0.30, subject to adjustment as detailed in
Section 2(c) of this Warrant.
 
(d)  “Expiration Date” means the fifth anniversary of the Issuance Date or, if
such date falls on a day that is not a Business Day or a day on which trading
does not take place on the principal exchange or automated quotation system on
which the Common Stock is traded (a “Holiday”), the next Business Day.
 
(e)  “Issuance Date” means September ___, 2006.
 
(f)  “Person” means a natural person or entity, or a government or any division,
department or agency thereof.
 
(g)  “Securities Act” means the Securities Act of 1933, as amended.
 
(h)  “Warrant” means this Warrant and all Warrants issued in exchange, transfer
or replacement hereof.
 
(i)  “Warrant Shares” has the meaning attributed to it in the preamble of this
Warrant.
 
Section 2.  Exercise of Warrant.
 
(a)  This Warrant may be exercised by the Holder registered on the books of the
Company, in whole or in part, at any time on any Business Day after the Issuance
Date and prior to 11:59 p.m. Central Time on the Expiration Date by: (i)
delivery of a written notice, in the form attached as Exhibit A (the “Exercise
Notice”), of Holder’s election to exercise this Warrant, specifying the number
of Warrant Shares to be purchased, (ii) payment to the Company of an amount
equal to the Exercise Price multiplied by the number of Warrant Shares being
purchased (the “Payment”) in cash or wire transfer of immediately available
funds or by means of a cashless exercise pursuant to Section 2(c) and (iii) the
surrender to the Company, as soon as practicable following such date, of this
Warrant (or an indemnification undertaking in form and substance reasonably
satisfactory to the Company with respect to this Warrant in the case of its
loss, theft or destruction).
 
The Company shall, not later than the five Business Day (the “Delivery Date”)
following receipt of an Exercise Notice, the Payment and this Warrant or such
indemnification (collectively, the “Exercise Documents”), arrange for its
transfer agent to issue and surrender to a nationally recognized courier for
overnight delivery to the address specified in the Exercise Notice, a
certificate, registered in the name of the Holder, for the number of shares of
Common Stock to which the Holder is entitled. Upon delivery of the Exercise
Notice, Payment and the Warrant, the Holder shall be deemed for all corporate
purposes to have exercised the Warrant and become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised on the
Delivery Date, irrespective of the date of delivery of the certificates
evidencing the Warrant Shares.
 
(b)  Unless the rights represented by this Warrant have expired or been fully
exercised, the Company shall, as soon as practicable and in no event later than
fifteen Business Days after receipt of the Exercise Documents and at its own
expense, issue a new Warrant identical in all respects to this Warrant, except
it shall represent rights to purchase the number of Warrant Shares purchasable
immediately prior to exercise, less the number purchased.
 
(c)  In lieu of exercising this Warrant via cash or wire transfer payment, the
Holder may elect to receive shares equal to the value of this Warrant (or
portion thereof being exercised) by surrender of this Warrant at the principal
office of the Company together with the Notice of Exercise attached hereto as
Exhibit A, duly completed to indicate a net issuance exercise and executed by
the Holder, in which event the Company shall issue to the Holder a number of
shares of Common Stock of the Company computed using the following formula:X =
Y(A-B)/ Awhere X = the number of shares issued to the Holder; Y = the number of
shares purchasable (or portion thereof) under this Warrant that are being
exercised at the date of the calculation;A = the current market price of the
common stock of the Company at the date of the calculation; andB = the Exercise
Price on the date of the calculationNo fractional shares of Common Stock are to
be issued upon the exercise of this Warrant, but rather the number of shares of
Common Stock issued shall be rounded up or down to the nearest whole number.
 
Section 3.  Covenants as to Common Stock. The Company hereby covenants and
agrees as follows:
 
(a)  This Warrant is, and any Warrants issued in substitution for or in
replacement of this Warrant upon issuance will be, duly authorized, executed and
delivered.
 
(b)  All Warrant Shares upon issuance will be validly issued, fully paid and
nonassessable and free from all liens and charges with respect to the issue
thereof.
 
(c)  As long as this Warrant may be exercised, the Company will have authorized
and reserved at least the number of shares of Common Stock needed to provide for
the exercise of the rights then represented by this Warrant.
 
Section 4.  Warrant Holder Not Deemed a Shareholder. Except as specifically
provided in Section 2(a), nothing contained in this Warrant shall be construed
to (a) grant the Holder any rights to receive dividends or be deemed the holder
of shares of capital stock of the Company for any purpose, vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive subscription rights, or
otherwise, or (b) impose any liabilities on the Holder to purchase any
securities or as a stockholder of the Company, whether asserted by the Company
or creditors of the Company, prior to the issuance of the Warrant Shares.
 
Section 5.  Representations of Holder. The Holder, by the acceptance hereof,
represents that it is acquiring this Warrant and the Warrant Shares for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution of this Warrant or the Warrant
Shares, except pursuant to sales registered or exempted under the Securities
Act. The Holder further represents, by acceptance hereof, that, as of this date,
the Holder is an “accredited investor” as defined in Rule 501(a)(1) of
Regulation D promulgated under the Securities Act (an “Accredited Investor”).
Upon exercise of this Warrant, the Holder shall, if requested by the Company,
confirm in writing, in a form satisfactory to the Company, that the Warrant
Shares are being acquired solely for the Holder’s own account and not as a
nominee for any other party, for investment, and not with a view toward
distribution or resale and that the Holder is an Accredited Investor. If the
Holder cannot make such representations because they would be factually
incorrect, it shall be a condition to the Holder’s exercise of this Warrant that
the Company receive such other representations as the Company considers
reasonably necessary to assure the Company that the issuance of its securities
upon exercise of this Warrant shall not violate any federal or state securities
laws. The Company shall not be penalized or disadvantaged by a Holder’s
inability to exercise this Warrant due to its inability to make the required
representations in connection with the exercise of this Warrant.
 
Section 6.  Ownership and Transfer.
 
(a)  The Company shall maintain at its principal executive offices (or such
other office or agency of the Company as it may designate by notice to the
holder hereof), a register for this Warrant, in which the Company shall record
the name and address of the Person in whose name this Warrant has been issued,
as well as the name and address of each transferee who has acquired this Warrant
in accordance with applicable law and the terms of this Warrant. The Company may
treat the Person in whose name any Warrant is registered on the register as the
owner and holder thereof for all purposes, notwithstanding any notice to the
contrary, but in all events recognizing any transfers made in accordance with
the terms of this Warrant.
 
(b)  This Warrant may only be offered, sold, transferred or assigned: (i) in
compliance with the Securities Act and applicable state securities laws; and
(ii) with the prior written consent of the Company.
 
Section 7.  Adjustment of Exercise Price and Number of Shares. The Exercise
Price and the number of Warrant Shares shall be adjusted from time to time as
follows:
 
(a)  Stock Splits. If the Company subdivides (by any stock split,
recapitalization or otherwise) its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately prior to the
subdivision will be proportionately reduced and the number of Warrant Shares
will be proportionately increased. If the Company combines (by combination,
reverse stock split or otherwise) its outstanding shares of Common Stock into a
smaller number of shares, the Exercise Price in effect immediately prior to the
combination will be proportionately increased and the number of Warrant Shares
will be proportionately decreased. Any adjustment under this Section shall
become effective at the close of business on the date the subdivision or
combination becomes effective.
 
(b)  Stock Dividends. If the Company declares a dividend or any other
distribution upon the Common Stock that is payable in shares of Common Stock or
securities convertible into shares of Common Stock, the number of Warrant Shares
will be proportionately increased and the Exercise Price in effect immediately
prior to the declaration of the dividend or distribution will be reduced to the
quotient obtained by dividing (i) the number of shares of Common Stock
outstanding immediately prior to the declaration multiplied by the then
effective Exercise Price by (ii) the total number of shares of Common Stock
outstanding immediately after the declaration.
 
Section 8.  Purchase Rights; Reorganization, Reclassification, Consolidation,
Merger or Sale.
 
(a)  Any recapitalization, reorganization, reclassification, consolidation,
merger, sale of all or substantially all of the Company’s assets to another
Person or other transaction in each case that is effected in such a way that
holders of Common Stock are entitled to receive (either directly or upon
subsequent liquidation) stock, securities or assets with respect to or in
exchange for Common Stock is referred to herein as an “Organic Change.” Upon the
consummation of any (i) sale of all or substantially all of the Company’s assets
to an acquiring Person or (ii) other Organic Change following which the Company
is not a surviving entity, the Company will secure from the Person purchasing
the assets or the successor resulting from the Organic Change (in each case, the
“Acquiring Entity”) a written agreement to deliver to Holder in exchange for
this Warrant, a security of the Acquiring Entity evidenced by a written
instrument substantially similar in form and substance to this Warrant and
reasonably satisfactory to the Holder. Prior to the consummation of any other
Organic Change, the Company shall make appropriate provision to insure that
Holder will thereafter have the right to acquire and receive in lieu of the
shares of Common Stock immediately theretofore acquirable and receivable upon
the exercise of this Warrant, such shares of stock, securities or assets that
would have been issued or payable in the Organic Change with respect to or in
exchange for the number of Warrant Shares that would have been acquirable as of
the date of the Organic Change.
 
Section 9.  Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is
lost, stolen, mutilated or destroyed, the Company shall promptly, on receipt of
an indemnification undertaking reasonably satisfactory to the Company (or, in
the case of a mutilated Warrant, the Warrant), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
 
Section 10.  Notice. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Warrant must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by fax transmittal (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and fax numbers for
communications shall be:
 
If to the Company:
Lighting Science Group Corporation
2100 McKinney Ave
Suite 1555
Dallas, TX 75201
Tel: 214-382-3630
Fax: 214-382-3631
Attention: Stephen Hamilton
 
With a copy to:
Haynes and Boone, LLP
901 Main Street, Suite 3100
Dallas, TX 75202-3789
Fax: (214) 200-0577
Attention: Greg R. Samuel, Esq.



If to the Holder, at the address and fax number set forth on Appendix I to this
Warrant. Each party shall provide five Business Days’ prior written notice to
the other party of any change in address or fax number. Written confirmation of
receipt (A) given by the recipient of any notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s fax
machine containing the time, date, recipient fax number and an image of the
first page of the transmission, or (C) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of receipt.
 
Section 11. Amendment and Waiver. Except as otherwise provided herein, this
Warrant may not be modified or amended except pursuant to an instrument in
writing signed by the Company and the Holder. No provision hereunder may be
waived other than in a written instrument executed by the waiving party.
 
Section 11.  Governing Law. This Warrant shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of Texas, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Texas or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Texas.
 
Section 12.  Restrictive Legends. Until such time as a registration statement
has been declared effective by the U.S. Securities and Exchange Commission with
respect to the Warrant Shares or the Warrant Shares may be sold pursuant to Rule
144(k) under the Securities Act without any restriction as to the number of
securities that can then be immediately sold, certificates for any Warrant
Shares will, in addition to any legend required under applicable securities law,
bear a restrictive legend substantially in the form first set forth above.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed as of
September __, 2006.
 
LIGHTING SCIENCE GROUP CORPORATION
           
By:
_____________________________
 
Name: Ronald E. Lusk
 
Title: Chairman and CEO








 
 
 

--------------------------------------------------------------------------------

 



Exhibit A To Warrant
 
LIGHTING SCIENCE GROUP CORPORATION
 
EXERCISE NOTICE
 
TO BE EXECUTED BY THE REGISTERED HOLDER
 
TO EXERCISE THIS WARRANT
 
The undersigned holder hereby exercises the right to purchase _________________
shares of Common Stock (“Warrant Shares”) of Lighting Science Group Corporation,
a Delaware corporation (the “Company”), evidenced by the attached Warrant (the
“Warrant”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Warrant.
 
1.  Payment of Exercise Price (check applicable box).
 
[ ] Payment in the sum of $__________ [is enclosed] [has been wire transferred
to the Company at the following account: __________] in accordance with the
terms of the Warrant; or
 
[ ] Payment of the Exercise Price shall be made by net issuance exercise of the
Warrant in accordance with Section 2(c) thereof.



 
2.  Delivery of Warrant Shares. The Company shall deliver the Warrant Shares in
the name of the undersigned or in such other name as is specified below in
accordance with the terms of the Warrant at the following address:
 
__________________________
__________________________
__________________________



 
3.  Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.
 
Date: _______________ __, ______
 
By:
   
Name:
Title:




 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT




The Company hereby acknowledges this Exercise Notice and hereby directs
_________ to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated ______, 20__ from the
Company and acknowledged and agreed to by ___________.


LIGHTING SCIENCE GROUP CORPORATION
           
By:
_____________________________
 
Name: Ronald E. Lusk
 
Title: Chairman and CEO








 
 

--------------------------------------------------------------------------------

 

Appendix I


Holder’s Contact Information




Name:


Address:
 
City, State, Zip:
 
Telephone Number:


Facsimile Number:


E-mail Address:

